Exhibit 10.2(A)



FIRST AMENDMENT TO SECOND
AMENDED AND RESTATED LEASE AGREEMENT


THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AGREEMENT (the "First
Amendment") is entered into effective as of November 19, 2013 by and between
GREENVILLE MARINE CORPORATION, a Mississippi corporation ("Lessor"), and
LIGHTHOUSE POINT, LLC, a Mississippi limited liability company ("Lessee").
Lessor and Lessee are sometimes hereafter collectively referred to as the
“Parties,” and “Party” shall mean either of them.


WHEREAS, Lessor and Lessee entered into that certain Second Amended and Restated
Lease Agreement dated October 27, 2010 (the "Lease"); and


WHEREAS, the Parties hereto desire to amend the Lease in accordance with the
terms of this First Amendment.


NOW, THEREFORE, for and in consideration of the mutual promises, agreements,
covenants, representations and warranties of the Parties contained herein and in
the Lease, as previously amended, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree that the Lease is amended as follows:


1.
    Defined Terms. Except as otherwise set forth herein, all defined terms used
in this First Amendment (which are capitalized for identification) shall have
the meaning assigned to them in the Lease.



2.
    Purpose. Section 2.1 of the Lease is hereby amended and restated as follows:



2.1. Lessee shall use the Premises for the operation of gaming and casino
facilities that may include landside gaming, casino riverboat and/or casino
barge facilities. Lessee may also develop, construct and operate one or more of
the following on the Premises in its discretion: parking facilities, hotel,
motel, restaurant, business office and entertainment facilities for performing
arts and music, bar and any other related facilities and improvements.


3.
    Conflicting Provisions. In the event of any conflict between the terms of
this First Amendment and any other provision of the Lease, the terms of this
First Amendment shall be deemed to control.



4.
    Agreement Unchanged. The Parties agree that except as set forth in this
First Amendment, the Lease shall remain in full force and effect.



5.
    Counterparts. The Parties agree that this First Amendment may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which shall constitute but one document.



    







1

--------------------------------------------------------------------------------

Exhibit 10.2(A)

IN WITNESS WHEREOF, the Parties have caused this First Amendment to be executed
and delivered by their duly authorized representatives as of the day and year
first above written.


GREENVILLE MARINE CORPORATION,
A Mississippi corporation






By:_/s/ D. John Nichols____________________
D. John Nichols,
President




LIGHTHOUSE POINT, LLC,
A Mississippi limited liability
company




By:__/s/ Lance J. Millage_________
Name:__Lance J. Millage_________
Title:__CFO____________________

2

--------------------------------------------------------------------------------

Exhibit 10.2(A)



STATE OF MISSISSIPPI
COUNTY OF WASHINGTON


PERSONALLY APPEARED BEFORE ME, the undersigned authority in and for the said
county and state, on this 20th day of November, 2013, within my jurisdiction,
the within named D. John Nichols, who acknowledged that he is President of
Greenville Marine Corporation, a Mississippi corporation, and that for and on
behalf of said corporation and as its act and deed, he executed the foregoing
instrument after having first been duly authorized so to do.




/s/ Lovie R. Thornton
Notary Public


My commission expires:


9-16-2017




STATE OF Iowa


COUNTY OF Scott


PERSONALLY APPEARED BEFORE ME, the undersigned authority in and for the said
county and state, on this 23rd day of November, 2013, within my jurisdiction,
the within named Lance J. Millage , who acknowledged that he is CFO of
Lighthouse Point, LLC, a Mississippi limited liability company, and that for and
on behalf of said limited liability company and as its act and deed, he executed
the foregoing instrument after having first been duly authorized so to do.




/s/ Patricia L. Miller
Notary Public


My commission expires:


August 26, 2015









3